Dear Dr. Mallory:
At your request we have reviewed the Department's fiscal year 1983 Application for Federal Assistance under Title I of the Elementary and Secondary Education Act of 1965, as amended, for the provision of educational services to educationally deprived children of migratory agricultural workers and fishermen.
We have considered relevant provisions of the Elementary and Secondary Education Act of 1965, as amended, including the regulations issued thereunder, as well as Article III, Section38(a), Missouri Constitution (1945), and Section 161.092, RSMo 1978.
This letter constitutes our official certification that the Missouri Department of Elementary and Secondary Education has the authority under state law to perform the duties and functions of a "State educational agency" as defined in Title I of Public Law89-10 [20 U.S.C. § 244(7)], including those arising from the assurances set forth in the application.
Very truly yours,
                                  JOHN ASHCROFT Attorney General